United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




Inventors: Tuma et al.				:
Application No. 16/167,022			:		Decision on Petition under
Filing Date: October 22, 2018		:		37 C.F.R. § 1.55(e)		
Attorney Docket No. 013658-000755		:


This is a decision on the petition under 37 C.F.R. § 1.55(e) filed July 1, 2022.

The petition is dismissed as moot.

The application was filed with an application data sheet (“ADS”) including a priority claim to Application No. 08167095 filed in the European Patent Office on October 21, 2008.

The Office was able to electronically retrieve a certified copy of the foreign application using the application number listed in the ADS.  The certified copy lists the following application numbers:

(1)	08167095.2, and
(2)	EP08167095.

The certified copy states “The organization code and number of your priority application, to be used for filing abroad under the Paris Convention, is EP08167095.”

The Office issued a communication on April 15, 2022.  The communication incorrectly asserts the original ADS and the certified copy inconsistently identify the foreign application.

The petition and a corrected ADS were filed on July 1, 2022.  The petition and ADS seek to change the foreign application in the foreign priority claim to 08167095.2.

The minimum information necessary to adequately identify a priority application in a foreign priority claim is addressed in MPEP § 214.04, which states,

To ensure an accurate and complete citation of a foreign priority application, applicants should review the list of the various intellectual property offices and the recommended presentation of a foreign application number for each, which can be found in the tables of the online WIPO Handbook on Industrial Property Information and Documentation (www.wipo.int/standards/en/), Part 7: Examples and Industrial Property Offices Practices (www.wipo.int/standards/en/part_07.html), including Part 7.2.1: Presentation of Application Numbers (www.wipo.int/standards/en/pdf/07-02-01.pdf).The tables should enable applicants, examiners and others to extract from the various formats the minimum

required data which comprises a proper citation. The “Minimum Significant Part of the Number” identified in the tables should be used in United States Patent and Trademark Office records. Proper identification of priority applications is essential to establishing accurate and complete relationships among various patent documents, especially in the context of electronic priority document exchange programs (see MPEP § 215.01). 

The tables set forth below include only a partial list of recommended presentations of foreign application numbers. A complete updated list of the recommended presentation of a foreign application number based on the numbering system used by the foreign intellectual property office is maintained by the WIPO and can be found in the online WIPO Handbook on Industrial Property Information and Documentation as explained above. 

The foreign application number set forth in the original ADS is sufficient to identify the foreign application.

In practical terms, the petition seeks to add a priority claim that was already timely filed as part of the original ADS.  Therefore, the petition under 37 C.F.R. § 1.55(e) is not necessary.

As a courtesy, the Office of Petitions has changed the foreign application number in the Office’s system to 08167095.2, and a filing receipt including the updated number is attached.

Any questions concerning this matter may be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions

Enclosure:	Corrected Filing Receipt